                                                                              FIllD
                                                                       U.S. OiSTRiCT COURT
                                                                          AUGUS't'A DU/.
                     IN THE UNITED STATES DISTRICT COURT
                                                                      Z0I9OCT 15 PH 3:38
                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                                                     CLERK
                                  DUBLIN DIVISION                         SO. DiST. or GA.

MARIO AVILES RODRIGUEZ,

             Petitioner,

       V.                                             CV 319-052


RAFAEL VERGARA, Warden,

             Respondent.




                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 11.)

Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate Judge

as its opinion, DENIES the petition filed pursuant to 28 U.S.C. § 2241, CLOSES this civil

action, and ENTERS a final judgment in favor of Respondent.

      SO ORDERED this /fT'^a^f October, 2019, at Augusta, Georgia.


                                          UNITED STATES DISTRICT JUDGE
